Citation Nr: 1122369	
Decision Date: 06/09/11    Archive Date: 06/20/11

DOCKET NO.  10-11 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a right hand disorder.

3.  Entitlement to service connection for a back disorder.

4.  Entitlement to service connection for residuals of malaria.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran; Veteran's brother


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to July 1969.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2008 rating decision of a Department of Veteran's Affairs (VA) Regional Office (RO) in Augusta, Maine.

The Veteran appeared before the undersigned Veterans Law Judge at a Board hearing at the VA Central Office in October 2010; a transcript of which is of record. 

The issues of service connection for PTSD, a back disorder and for residuals of malaria are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran does not have a right hand disorder that was incurred during active service.


CONCLUSIONS OF LAW

The criteria for service connection for a right hand disorder have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet.  App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) VA must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ), as was done in this case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The VCAA duty to notify was satisfied by way of a letters sent to the Veteran dated July 2007 that fully addressed all notice elements.

In compliance with the duty to notify the Veteran of what information would substantiate his claim, the Veteran was advised that VA used a Schedule for Rating Disabilities (Schedule) that determined the rating assigned and that evidence considered in determining the disability rating included the nature and symptoms of the condition, the severity and duration of the symptoms, and the impact of the condition and symptoms on employment.  

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran has not been accorded a VA examination for his right hand disorder.  The Board finds that no examination is necessary concerning the claimed disorder because the evidence does not establish that the Veteran has a right hand disorder; nor that he sustained an event, injury, or disease in service, nor that he has a current disorder that is associated with any such event, injury, or disease.  See 38 C.F.R. § 3.159(c)(4) (2010); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the service treatment records, VA outpatient treatment records and private medical records.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  The Veteran was afforded a period of 60 days following his October 2010 hearing to submit further evidence, but he has submitted none relative to a right hand disorder.  

No further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection Claim

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2010).  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d) (2010); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Under 38 C.F.R. § 3.310(a), service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  That regulation permits service connection not only for disability caused by service- connected disability, but for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310 (2007); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Service connection will be granted if it is shown that a Veteran has a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty in the active military, naval or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury incurred in service alone is not enough.  There must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service.  38 C.F.R. § 3.303(d).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran contends that he has a right hand injury as a result of his active service.  As there is no evidence of an in-service injury or a current disability, the preponderance of the evidence is against the claim and the Veteran's claim is denied.  

The Veteran's service treatment records contain no evidence of diagnosis or treatment for a right hand disorder.  The Veteran has not submitted any post-service treatment records for a right hand disorder.  

In support of his claim, the Veteran submitted a statement in which he stated that he fell in May 1968 and broke his fall with his right hand.  He alleged that after discharge from service, he started dropping things from his right hand and experienced uncontrollable shaking.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131; see Degmetich v. Brown, 104 F.3d 1328 (1997).  It is well-settled that in order to be considered for service connection, a claimant must first have a disability.  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court noted that Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability.  See also Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists).

The Board has carefully reviewed the record, but finds no probative evidence of an in-service injury or a current disability for any period of the claim.  The Veteran has sought treatment for various disorders but none of the medical records contain any evidence of complaints or treatment for a right hand disorder.  

The Veteran is competent to describe his symptoms.  However, the Veteran does not allege a right hand disorder was incurred in combat, and the Board finds him not  credible as to his allegation of a service incurrence.   Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006); cf.  See 38 U.S.C.A § 1154(b) (providing in substance that in the case of veterans of combat, VA shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service, satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran. Service- connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary); see 38 C.F.R. § 3.304(d).

For the reasons set forth above, the Board finds that the preponderance of the evidence is against the claim of service connection for a right hand disorder.  The benefit-of-the-doubt doctrine is not for application where the clear weight of the evidence is against the claim.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53.


ORDER

Service connection for a right hand disorder is denied.


REMAND

The Veteran claims he is entitled to service connection for PTSD, a back disorder and residuals of malaria.  Additional factual and medical development is required prior to appellate review.  

Pursuant to 38 C.F.R. § 3.327(a) (2010), examinations will be requested whenever VA determines, as in this case, that there is a need to verify the existence, etiology, or severity of a disability.  See 38 C.F.R. § 3.159; see also 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006) (discussing circumstances when a VA examination is required).  Further medical development is warranted as below.  




With regard to the Veteran's back disorder, he was treated in service for back pain.  A March 1968 record reflects complaints of a two-day history of pain to the left upper back.  In March 1969, the Veteran again was treated for back pain.  An x-ray taken at that time revealed normal results.  

An August 2007 letter from the Veteran's physician indicated that the Veteran stated that his back disorder has been ongoing since his period of service.  The Veteran also submitted a November 2010 letter from his treating physician which states that the Veteran is being treated for a back disorder.  The physician opined that the Veteran's current disorder is related to an incident many years previously based on objective evaluation and x-ray findings.  The physician also relayed that the Veteran stated that the direct cause of his disorder was injuries he sustained in service.  A VA examination and opinion is necessary to determine if the Veteran's back disorder is a result of his active service.  

With regard to the Veteran's claim for service connection for residuals of malaria, the Veteran's service treatment records are negative for any diagnosis or treatment for malaria.  However, the Veteran submitted medical reports dated in November 2007 and November 2010, in which Joseph A. Nkwanyuo, M.D. stated that the Veteran has been receiving treatment for manifestations of an organic brain syndrome, secondary to chronic encephalopathy as a result of recurrent cerebral malaria during service.  In particular, Dr. Nkwanyuo reported that he had assumed care of the Veteran from a Dr. William Garner, who had begun to care for the Veteran in 1970 - or, approximately one year after the Veteran was discharged from active duty.

The Veteran's service treatment records do not show that he was diagnosed or treated for malaria.  However, the service treatment records indicate that from late 1968 to February 1969, the Veteran participated in a medical experimental program involving dosimeter readings, renal function tests, and treatments for delirium. The Board is without medical expertise on its own to interpret these records. 

Given the Veteran's current reports, the account of Dr. Nkwanyuo and the Veteran's service treatment records, a VA examination is necessary to determine if the Veteran had a diagnosis of malaria in service or treatment for malaria following service and if the Veteran has a current disorder, to include any organic brain syndrome, secondary to chronic encephalopathy as a result of recurrent cerebral malaria during service based on residuals of malaria that is due to service.  

With regard to the Veteran's claim of service connection for PTSD, VA recently amended 38 C.F.R. § 3.304(f) by liberalizing, in certain circumstances, the evidentiary standard for establishing the in-service stressor required for PTSD claims.  Service connection for PTSD may now be granted if the evidence demonstrates (1) a current diagnosis of PTSD (rendered by an examiner specified by the regulation); (2) an in-service stressor consistent with the places, types, and circumstances of service (satisfactorily established by lay testimony) that has been medically related to the Veteran's fear of hostile military or terrorist activity by a VA psychiatrist or psychologist, or one contracted with by VA; and (3) evidence that the Veteran's PTSD symptoms have been medically related to the in-service stressor by a VA psychiatrist or psychologist, or one contracted with by VA.  Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,852 (July 13, 2010).  

A VA mental disorders examination will therefore be ordered.

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC will ascertain if the Veteran has received any VA, non-VA, or other medical treatment for a back disorder or residuals of malaria to include encephalopathy, including the clinical records of Dr. William Garner held or on file with the office of Dr. Joseph A. Nkwanyuo and PTSD that is not evidenced by the current record.  The Veteran must be provided with the necessary authorizations for the release of any treatment records not currently on file.  The RO/AMC must then obtain these records and associate them with the claims folder.

2. After the passage of a reasonable amount of time, the RO/AMC will afford the Veteran the medical examinations detailed below, to be conducted by appropriately qualified physician(s), who will respond to the inquiries below.  In all examinations, the following considerations will govern:

a. The claims folder, and a copy of this remand, will be made available to the examiner(s) who must acknowledge such receipt and review in any report generated as a result of this remand.  

b. The examiner(s) must conduct any appropriate interviews and clinical testing to respond to the inquiries.

c. The examiner(s) must state the medical and factual basis or bases for any opinions rendered based on his or her clinical experience, medical expertise, and established medical principles, and with identification of the evidence of record.
  
d. If the examiner finds he or she cannot provide a requested finding without resort to pure speculation, he must provide a complete rationale for any such opinion.  He must indicate whether his or her inability to provide such an opinion is a result of such factors as: i) an intractable lack of sufficient factual information, (ii) a lack of sufficient specialization or expertise on his or her part, or (iii) a lack of sufficient knowledge or information in the medical community at large under the current state of the art of medical care and research.
      
e. The examiner shall respond to the following inquiries:

a. Back Disorder:  Does the Veteran have a back disorder that is etiologically related to the complaints of back pain he experienced during service?

b. Malaria and Residuals:  After examining in depth the Veteran's service treatment records, as well as all other evidence of record: 

Do the service treatment records, including the service treatment records reflecting participation in clinical testing, and/or any other clinical records contained in the claims folder, indicate that the Veteran had malaria either in service or within one year after discharge?

If so, does the Veteran have any post inflammatory encephalopathy, or any other disorder that is due to residuals of malaria that was incurred as a result of exposure to malaria during service?

c.       PTSD:  Does the Veteran have PTSD based on an in-service stressor consistent with the places, types, and circumstances of service (satisfactorily established by lay testimony) that is medically related to the Veteran's fear of hostile military or terrorist activity PTSD symptoms related to the in-service stressor by a VA psychiatrist or psychologist, or one contracted with by VA.  Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,852 (July 13, 2010).  

3. Thereafter, the RO/AMC will review the claims files and ensure that the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  

4. The RO/AMC must then readjudicate the claims of service connection for a back disorder and residuals of malaria and PTSD to include consideration of all of the evidence of record.  If any of the benefits sought on appeal remains denied, the Veteran and his representative will be furnished a supplemental statement of the case with reasons and bases for the decision.  The Veteran and his representative will be then given an appropriate opportunity to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
Vito A. Clementi 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


